Filed 2/26/14 P. v. North CA4/3




                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     FOURTH APPELLATE DISTRICT

                                                 DIVISION THREE


THE PEOPLE,

     Plaintiff and Respondent,                                         G048595

         v.                                                            (Super. Ct. No. 11WF1969)

CASEY MICHAEL NORTH,                                                   OPINION

     Defendant and Appellant.



                   Appeal from a judgment of the Superior Court of Orange County, Edward
W. Hall, Temporary Judge. (Pursuant to Cal. Const., art. VI, § 21.) Affirmed.
                   Casey Michael North, in pro. per.; John L. Dodd, under appointment by the
Court of Appeal, for Defendant and Appellant.
                   No appearance for Respondent.


                                             *               *               *
              Defendant Casey Michael North pleaded guilty to one count of possession
of a controlled substance in violation of Health and Safety Code section 11377,
subdivision (a), and admitted he had served a prior prison term of one year or more and
had not remained free for a period of five years of both prison custody and the
commission of the charged offense (Pen. Code, § 667.5, subd. (b)).
              After a long period of unsuccessful performance on probation, defendant
was eventually sentenced to the middle term of two years, plus one year for the section
667.5, subdivision (b) prison prior, for a total term of three years to be served in county
jail. Defendant was given credit for 195 days of actual custody and 195 days of conduct
credit, for a total credit of 390 days. Defendant timely filed a notice of appeal, and we
appointed counsel to represent him. Counsel did not argue against defendant, but advised
the court he was unable to find an issue to argue on defendant’s behalf. Defendant was
given the opportunity to file written argument in his own behalf, and he has done so,
submitting a two-page handwritten brief.
              We have examined the entire record, and have considered the briefs
submitted by counsel and defendant, but have not found an arguable issue. (People v.
Wende (1979) 25 Cal.3d 436.) Accordingly, we affirm the judgment.


                                           FACTS


              Defendant acknowledged in his plea form that his guilty plea carried the
potential penalty of four years — three years for the possession count and an additional
year for the prison prior enhancement. Defendant also acknowledged that he waived the
right to appeal “from any and all decisions and orders made in [his] case.” Defendant
specifically waived his “right to appeal from any legally authorized sentence the court
impose[d] which is within the terms and limits of [the] plea agreement.” Under the plea
agreement the court suspended imposition of sentence and granted defendant formal,

                                              2
supervised probation for a period of three years, subject to the condition, inter alia, that
he enroll in a Penal Code section 1210 program (Proposition 36).
              Defendant did not do well on probation or the drug program. Within the
next year, he admitted three separate probation violations. On the first two violations, the
court revoked probation and reinstated probation without conditioning probation on the
service of jail time. Before defendant admitted the third violation, the court indicated a
likely sentence in the range of three to four years if defendant admitted the violation, but
the court stated it would suspend execution of sentence and continue probation if
defendant completed 90 days at the Unidos residential treatment program with aftercare
and also completed his probation with no further violations. Defendant admitted the
violation. The court released defendant so he could enroll at Unidos, and continued the
sentencing hearing to the next month.
              At the sentencing hearing, the court imposed a sentence of 2 years in the
Orange County jail, plus one year for the prison prior, but stayed execution of the
sentence pending completion of a one year treatment program, with 90 days being
residential, and completion of probation with no further violations.
              Unfortunately, defendant did not complete the treatment program and did
not complete probation without further violation. After a formal evidentiary hearing on
the new probation violations, the court ordered the previously stayed sentence executed,
sending defendant to the Orange County jail to serve his three year sentence.
              Defendant’s supplemental brief does not identify any legal error. He states,
“I am simple [sic] asking the sentence to be modify [sic] to a blended sentence. . . . I
don’t want to be homeless anymore. I want help, I need help. Please I’m sure it can start
with Mandatory Supervision the last 6 to 8 months of term.”
              We agree defendant needs help, and commend him for recognizing his
need. But he was offered help on multiple occasions, and he failed to take advantage of
the programs offered to him. In his initial plea, defendant waived all appellate rights,

                                              3
including a challenge to any legally authorized sentence. A sentence of the middle term
plus the one-year prison prior enhancement was legally authorized and, moreover, did not
constitute an abuse of discretion.
              We have reviewed the entire record, including the transcripts of two
                  1
separate Marsden hearings, and have not found an arguable appellate issue.


                                     DISPOSITION


              The judgment is affirmed.




                                                IKOLA, J.

WE CONCUR:



O’LEARY, P. J.



RYLAARSDAM, J.




1
              See People v. Marsden (1970) 2 Cal.3d 118.

                                            4